
	
		I
		111th CONGRESS
		1st Session
		H. R. 3275
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Ms. Markey of
			 Colorado (for herself and Mr. Smith of
			 Nebraska) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the definition of commercial motor vehicle in
		  section 31101 of title 49, United States Code, to exclude certain farm
		  vehicles, and for other purposes.
	
	
		1.Definition of commercial
			 motor vehicleSection
			 31101(1)(A) of title 49, United States Code, is amended to read as
			 follows:
			
				(A)(i)except as provided in
				clause (ii), has a gross vehicle weight rating or gross vehicle weight of at
				least 10,001 pounds, whichever is greater; or
					(ii)in the case of a vehicle with
				farm-designated license plates that is engaged in the transportation of
				agricultural commodities or farm supplies or a vehicle that is controlled by a
				farmer and used to transport agricultural commodities or farm supplies to or
				from a farm, has a gross vehicle weight rating or gross vehicle weight the
				greater of which exceeds the minimum weight of a commercial motor vehicle
				established by the State in which it is being
				operated;
					.
		2.Preservation of grants
			 for States that increase the minimum weight for commercial motor
			 vehiclesSection 31102 of
			 title 49, United States Code, is amended—
			(1)by redesignating subsection (e) as
			 subsection (f); and
			(2)by inserting after subsection (d) the
			 following:
				
					(e)Preservation of
				grants for States that increase the minimum weight for commercial motor
				vehiclesThe Secretary may not withhold grant funding from a
				State under this section solely because the State authorizes drivers of
				vehicles engaged in the transportation of agricultural commodities or farm
				supplies that have a gross vehicle weight of more than 10,000 pounds and less
				than 26,001 pounds, to operate without complying with Federal regulations
				relating to commercial motor
				vehicles.
					.
			
